DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
The amendments submitted 04/04/2022 have been entered. Claims 1-20 remain pending.
Applicant’s arguments with respect to claim(s) 1, 13, and 17 have been considered but are moot because new references are being introduced as they relate to the amended claims.  In the interest of compact prosecution, Examiner wishes to respond to specific arguments.  Regarding Claim 1, the amendments which define that the shifting sleeve remains coupled to the valve is not a feature of the prior art used, however, the claims are so broad as to include much broader structures which utilize a sliding sleeve as part of a ball valve actuator. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 11, and 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Smith et al., U.S. Patent Publication 2017/0234109, hereinafter referred to as Smith.
Regarding Claim 1, Smith discloses a ball valve comprising:
A valve housing (as seen in Figure 2, the ball valve is arranged inside a tubing formed by end elements 88/90; Paragraph 0015);
A ball rotatably mounted from an open to a closed position (ball 54 as seen in Figures 2/3, Paragraphs 0014, 0015);
An actuation mechanism operable to rotate the ball from the open position to the closed position, wherein a fluid passage (64) is not aligned with a fluid passage of the valve housing while in the closed position (as seen in Figure 3, the ball is actuated by applied force in conjunction with the sleeve; Paragraphs 0014-0016);
A sleeve (86) disposed in the valve housing and operable to shift from a first position to a second position to actuate the actuation mechanism (in so far as the movement of the sleeve acts to control movement of the ball valve through the slots; Paragraphs 0015, 0016);
Wherein the sleeve remains slidably coupled to the valve housing after the sleeve shifts to the second position (as seen in Figures 2/3, Paragraphs 0015,0016).
Regarding Claim 11, Smith further discloses the system comprises a ball seat (formed alone the edges of the ball valve which form seat 42; Paragraph 0013) wherein a fluid seal is formed by the ball along the ball seat after the ball rotates to the closed position (as seen in Figure 3).
Regarding Claim 12, Smith further discloses that the sleeve prevents the ball from rotating from the open position to the closed position while the sleeve is in the first position (in so far as the shifting of the sliding sleeve actively actuates the ball between open and closed positions, the absence of such action would likewise maintain the ball in any given position, Examiner notes that the claim does not specify any specific structure or interaction so as to prevent actuation, however, a more explicit recitation of such would likely overcome the above interpretation).
Allowable Subject Matter
Claims 2-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 13-20 allowed.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J SEBESTA whose telephone number is (571)272-0547. The examiner can normally be reached Mon-Fri 7am-3pm (Central).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Fuller can be reached on 571-272-6300. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER J SEBESTA/Primary Examiner, Art Unit 3676